IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 66
                                           :
DESIGNATION OF CHAIR AND VICE-             : CLIENT SECURITY DOCKET
CHAIR OF THE PENNSYLVANIA                  :
LAWYERS FUND FOR CLIENT                    :
SECURITY BOARD


                                        ORDER


PER CURIAM


         AND NOW, this 17th day of January, 2018, Daniel I. Booker, Esquire, is hereby

designated as Chair, and John A. Barbour, Esquire, as Vice-Chair, of the Pennsylvania

Lawyers Fund for Client Security Board, commencing April 1, 2018.